               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF NEW YORK

Nuance Communications, Inc.,   :       CIVIL ACTION
                               :       NO. 16-5173
          Plaintiff            :
     v.                        :
                               :
International Business         :
Machines Corporation,          :
                               :
          Defendant.           :

                               ORDER

          AND NOW, this 13th day of March, 2020, it is hereby

ORDERED that the trial in this case will be CONTINUED until

April 6, 2020, at 9:30 a.m. in Courtroom 15A, U.S. Courthouse,

601 Market Street, Philadelphia, Pennsylvania.



          AND IT IS SO ORDERED.



                         /s/ Eduardo C. Robreno
                         EDUARDO C. ROBRENO,    J.
